O’Neall J.
delivered the opinion of the Couft-
*277In this case we concur with the presiding Judge, that interest was not recoverable on the due bill for two hundred and sixty-seven dollars, until after a demand. I admit, that for money had and received, money lent, or paid, interest is generally recoverable from the day on which it is received, lent, or paid; for it is at that moment that the law imposes the duty to pay it, and it is then due and payable. But if the parties choose to fix a future day of payment, and make no stipulation for the accruing of interest in the mean time, interest cannot accrue before the principal sum is due and payable. In general, the rule is, that when a sum is liquidated and ascertained, and to be paid on a day certain, without any reference to the subject matter of the contract, interest is allowed from the day fixed for payment. It is a compensation by way of damages for the detention of another’s money after the time, at which by law, or contract, it should have been paid. In some cases interest is allowed, because the party in possession of money is presumed to have made interest on it. But I have yet to learn, that the law gives interest on a contract to pay money at somé future period, where the parties have not agreed, that it should bear interest in the mean time. There is no difference, in this respect, between a note for money lent, and a note for value received. Both are alike, the undertaking of the party in law, to pay according to the tenor and effect of it. If it is to pay on demand, no interest can be recovered before one is made actually, or in contemplation of law, as by the commencement of a suit. In the case of Cannon v. Beggs, 1 M‘C. 370. it was held, that on a note in the following words: “ Due T. N. on demand, three hundred dollars,” interest could only commence from the time of the demand. That case, and the one before us, appear to us to be in every respect the same, and the decision here must be as it was there, against the allowance of interest until a demand made. The motion for a new trial is refused.